Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 61, 62, and 106-148 are pending.

Election/Restrictions
Applicant's election with traverse of the invention of Group II, claims 106-120 and 135-141, drawn to a composition, in the reply filed on 11/22/21 is acknowledged.  The traversal is on the ground(s) that the method of Group III expressly requires the use of the composition of Group II.  This is not found persuasive because Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of Invention I could be used in a method of treating hair.
The requirement is still deemed proper and is therefore made FINAL.
Claims 61, 62, 121-134, and 142-148 are withdrawn as being drawn to a nonelected invention.
Claims 106-120 and 135-141 are under consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60/497,746, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  ‘746 does not teach mammalian or cardiac tissues, lyophilization or digestion with an acid protease, does not recite specific temperatures, and does not teach chemical crosslinking. Accordingly, claims 106-120 and 135-141 are not entitled to the benefit of the prior application.
The disclosure of the prior-filed application, Application Nos. 10/569,218, 13/225,585, and 15/333,740 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  None of the applications teach mammalian or cardiac tissues, all temperatures greater than 25 °C (support is present for the range of 4-40 °C), chemical crosslinking, or inclusion of a biocompatible material. Accordingly, claims 106-120 and 135-141 are not entitled to the benefit of the prior applications.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 106-120 and 135-141 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There does not appear to be support in the specification for many of the new claim limitations.  Regarding claims 106, 120 and 138, the specification does not recite mammalian tissue. Regarding Claim 106, the specification does not recite temperatures greater than 25 °C (support is present for the range of 4-40 °C).  Regarding Claim 108, the specification does not recite cardiac tissue. Regarding Claims 112 and 120, the specification does not provide support for chemical crosslinking. Regarding Claim 114, the specification does not provide support for inclusion of a biocompatible material. 
Applicant points to a US patent and states “The new claims include claims copied from U.S. Patent No. 10,004,827”. However, the ‘827 patent does not appear to share any inventors or 

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

	Claims 106-120 and 135-141 are rejected under 35 U.S.C. 102(b) as being anticipated by Badylak (US 2014/0219963A).	
Regarding Claim 106, Badylak et al. teach gelled, solubilized extracellular matrix (ECM) compositions useful as cell growth scaffolds (e.g. abstract).  Badylak et al. teach a composition comprising:
(a) lyophilized extracellular matrix derived from a mammalian tissue and digested with an acid protease and (b) the acid protease, wherein the composition after addition of water is a liquid at a temperature of about 4 °C to 25 °C and gels at a temperature greater than 25°C (e.g. paragraph 0014, 0015, 0043, 0044, 0084, 0096; Examples, Claims 97-125). 
Regarding Claim 107, Badylak et al. further teach the extracellular matrix is comminuted (e.g. claim 97).
Regarding Claim 108, Badylak et al. further teach the mammalian tissue comprises cardiac tissue (e.g. claim 101). 
Regarding Claim 109, Badylak et al. further teach the composition has a pH between 7.2 and 7.8 (e.g. claim 103).

Regarding Claim 111, Badylak et al. further teach the composition is injectable through a needle (e.g. claim 109).
Regarding Claims 112 and 120, Badylak et al. further teach the composition is chemically cross-linked (e.g. claim 110). 
Regarding Claim 113, Badylak et al. further teach the extracellular matrix comprises collagen and glycosaminoglycan (e.g. claim 111). 
Regarding Claim 114, Badylak et al. further teach the composition comprises a biocompatible material, a cell, a drug, a growth factor or an antibiotic (e.g. claim 112).
Regarding Claim 115, Badylak et al. further teach the extracellular matrix is a non-dialyzed extracellular matrix (e.g. claim 113). 
Regarding Claim 116, Badylak et al. further teach the composition is a liquid (e.g. claim 105). 
Regarding Claim 117, Badylak et al. further teach the composition transitions to a gel form at a physiological temperature (e.g. claim 106). 
Regarding Claim 118, Badylak et al. further teach the extracellular matrix is suspended in the liquid (e.g. claim 107). 
Regarding Claim 119, Badylak et al. further teach the extracellular matrix is solubilized in the liquid (e.g. claim 108). 
Regarding Claim 135, Badylak et al. further teach the composition after addition of water is a liquid at room temperature and gels at a temperature of about 37° C (e.g. paragraph 0041). 


Regarding Claim 139, Badylak et al. further teach the extracellular matrix is a non-dialyzed extracellular matrix (e.g. claim 113). 
Regarding Claim 140, Badylak et al. further teach the composition is a liquid (e.g. claim 105) and transitions to a gel form at a physiological temperature (e.g. claim 106). 
Regarding Claim 141, Badylak et al. further teach the extracellular matrix is suspended in the liquid (e.g. claim 107) or solubilized in the liquid (e.g. claim 108).

Claim Rejections - 35 USC § 103
	The following The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made 
Claims 106, 107, 109-111, 113-120 and 135-141 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Voytik-Harbin (US 6,444,229). 
Regarding Claim 106, Voytik-Harbin et al. teach a composition comprising enzymatically digested submucosa of a warm-blooded vertebrate and a method of making that composition (e.g. abstract) (e.g. abstract).  Voytik-Harbin et al. teach a composition comprising:
(a) lyophilized extracellular matrix derived from a pig, cattle, or sheep tissue (i.e. mammalian tissue) and digested with an acid protease and (b) the acid protease, wherein the composition after addition of water is a liquid at a temperature of about 4 °C to 25 °C and gels at a temperature greater than 25°C (e.g. column 1, lines 14-25; column 2, line 62-column 3, line16; column 5, lines 41-60; column 7, lines 41-58; column 8, lines 25-43). 
Regarding Claim 107, Voytik-Harbin et al. further teach the extracellular matrix is comminuted (e.g. column 5, lines 12-40).
Regarding Claim 109, Voytik-Harbin et al. further teach the composition has a pH between 7.2 and 7.8 (e.g. column 7, lines 60-column 8, line 24).
Regarding Claim 110, Voytik-Harbin et al. further teach the protease is pepsin (e.g. column 5, lines 41-60). 
Regarding Claim 111, Voytik-Harbin et al. further teach the composition is injectable through a needle (e.g. column 10, lines 3-24).

Regarding Claim 114, Voytik-Harbin et al. further teach the composition comprises a cell, a drug, or a growth factor (e.g. column 3, lines 27-39).
Regarding Claim 115, Voytik-Harbin et al. further teach the extracellular matrix may be fractionated by dialysis, and therefore also teach embodiments where the ECM is a non-dialyzed extracellular matrix (e.g. column 7, lines 28-31). 
Regarding Claim 116, Voytik-Harbin et al. further teach the composition is a liquid (e.g. column 5, lines 31-36). 
Regarding Claim 117, Voytik-Harbin et al. further teach the composition transitions to a gel form at a physiological temperature (e.g. column 8, lines 25-33; Example 1). 
Regarding Claim 118, Voytik-Harbin et al. further teach the extracellular matrix is suspended in the liquid (e.g. column 13, lines 9-13). 
Regarding Claim 119, Voytik-Harbin et al. further teach the extracellular matrix is solubilized in the liquid (e.g. column 3, lines 17-23). 
Regarding Claim 135, Voytik-Harbin et al. further teach the composition after addition of water is a liquid at room temperature and gels at a temperature of about 37° C (e.g. column 8, lines 25-33; Example 1). 
Regarding claims 136-138, Voytik-Harbin et al. further teach the composition after addition of water does not gel orgels very slowly at temperatures below 37° C (e.g. column 8, lines 25-39; Example 1).
may be fractionated by dialysis, and therefore also teach embodiments where the ECM is a non-dialyzed extracellular matrix (e.g. column 7, lines 28-31).
Regarding Claim 140, Voytik-Harbin et al. further teach the composition is a liquid (e.g. column 5, lines 31-36) and transitions to a gel form at a physiological temperature (e.g. column 8, lines 25-33; Example 1). 
Regarding Claim 141, Voytik-Harbin et al. further teach the extracellular matrix is solubilized in the liquid (e.g. column 3, lines 17-23).


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619